Nicholson, C. J.,
delivered the opinion of the Court.
Most of the causes of error relied on by the plaintiff in error, are answered by the fact that the bill of exceptions does not show that it contains all the evidence in the case.
The objection to the proof that plaintiff in error was a rebel, was properly overruled. Whilst such evidence, ■ in general would be irrelevant, and calculated to prejudice a jury, yet in this case, it was a circumstance that might well be looked to, in determining whether defendant in error received the Confederate money under duress.
There is no error in the record; let the judgment be affirmed.